Title: James Madison to Samuel L. Southard, 16 December 1832
From: Madison, James
To: Southard, Samuel L.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 16. 1832
                            
                        
                        J. Madison, with his respects to Governour Southard, thanks him for the copy of his very able address
                            delivered in September at Princeton. It must prove as valuable, as it doubtless was an acceptable offering, to the
                            Institution, of whose origin career and prospects, it presents so interesting a view. 
                        
                            
                                
                            
                        
                    